Case 20-10343-LSS Doc4991 Filed 05/25/21 Page16f3 —/s- - e2/

So Gl ale ie feofer Scieretzn
“ tor <t Arne Ancorm— € Sete L (Le£e
lar Wome 2 _74te thes a esteemed” _nyetatee
_Lebogfe— aoe Zaltrgd. Ket eee __ Jo
Mhé fler2— /979 Be /7 G2.
CAA oA exorct” ian pt pie a Zh
(eg ma °F oe ane cetiheg Gat cacaae

Aclf2 fa AP Lio ZY well ek, Lea
maa eZ SEE en

Co tik sisi as

Abed lca Se ~ / Lee ° :
LEVHEL Leck — Ack E hag, Jen We Behe a
ean dk Lye _AMNapf ce. Ape
A freely c Lon Looe oe

Lik Lee Ge ws pete oe. HE.

athe Moye Lal dense an Zee

<ftorcto”. —C A2n— <2: 7 pee a pon
JL omcgeting hia Te Le Ck ee
ack AA Zed Ahad fede 2 Lecee9

aS tec Mazaiedes A
: a

LA bore <. a

3 . of
Amt8 Z CL ERL.

CHALE _ +

30 30 LUIYLS!
dNUyNVa g

SUVA 1
‘HNO AIL

W379
1S:8 WY SZ AVWI

44

 
EUGENE OR 97a "AR ZZ 2211.
: a

Cr
<r te

  

iO MAY 2POD1 Pra 2

i
—~ ee i.

 

. aishice laut | Se | bef S ilvesten
LSA Poyksuppey CASE
f < a UNECE S gt Gre Jha
Wt lnarieg fay ph Sroeade? Fe Yin io foto git on

een" ae Powel ae! aren eel ast

Case 20-10343-LSS Doc 4991 Filed 05/25/21 Page 2 of 2

 
